



COURT OF APPEAL FOR ONTARIO

CITATION: R v. Garrick, 2014 ONCA 757

DATE: 20141031

DOCKET: C56875

Sharpe, van Rensburg and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Walter Garrick

Appellant

Philip Campbell, for the appellant

Stacey D. Young, for the respondent

Heard and released orally: October 20, 2014

On appeal from the conviction entered by Justice
J. David McCombs
of the Superior Court of Justice, sitting
    without a jury, on December 19, 2012, and from the sentence imposed on March
    26, 2013.

By the Court:

[1]

The appellant appeals his convictions on four counts of fraud over $5,000
    following a judge alone trial and seeks leave to appeal the sentence imposed of
    12 months imprisonment.

[2]

The Crown alleged that the appellant presented himself to five
    complainants as a wealthy individual with significant connections to persons of
    influence.  The complainants testified that the appellant persuaded them to
    give him money to invest and that the money was never returned.  The appellant
    testified and denied the allegations, insisted that he was a person of wealth
    and substance, and accused some of the complainants of lying.

[3]

The trial judge rejected the appellants evidence and accepted that of
    four of the five complainants.  He acquitted the appellant on one count but
    convicted on four counts of fraud involving approximately $261,000.

[4]

The appellant was given presentence credit of six months, sentenced to
    12 months imprisonment, a free standing restitution order for $172,000 was
    imposed as was a fine in lieu of forfeiture for the same amount.

Issue 1. Dismissal of
Charter
Application
    Without a
Voir Dire

[5]

The appellants first ground of appeal relates to a
Charter
application he brought at the opening of trial.  The appellant was
    self-represented at trial.  Although he had not filed materials in compliance
    with the rules, the trial judge invited him to make both written and oral
    submissions.

[6]

The appellants
Charter

application was based on
    allegations that the investigating officer had, subsequent to his arrest on the
    charges before the court, wrongfully arrested the appellant on trumped up
    charges, subjected the appellant to an illegal strip search, celebrated the
    fact that the appellant was denied bail, and arranged for the appellant to be
    placed on a range in a detention center with violent offenders.

[7]

On our reading of the record, the trial judge patiently attempted to
    elicit from the unrepresented appellant the basis for his
Charter

application
    and the nature of the remedy he sought.  The appellant had difficulty
    articulating his arguments, but it became clear that he was seeking the
    exclusion of evidence based on the investigating officers alleged misconduct. 
    The appellant was unable to establish any link between the alleged misconduct
    of the officer and evidence he sought to exclude.  For the most part, the
    appellant focused on evidence obtained from his computer that had been in the
    possession of one of the complainants.  The Crown indicated that it would not
    be seeking to adduce any of that evidence.  On at least two occasions during
    the exchange with the trial judge, the appellant indicated that he was not
    asking that the charges be dismissed but merely that certain evidence be
    excluded.

[8]

The trial judge approached the matter from the perspective of
R. v.
    Kutynec
,
[1992] O.J. No.
    347 (C.A.), namely, that a party advancing a
Charter
application is
    not entitled to proceed immediately to a
voir dire
but is required to
    put forward a factual and legal basis for the relief sought, failing which, the
Charter
application may be dismissed.

[9]

During the oral argument, the appellant adverted to evidence likely to
    be led by the Crown that he contested.  The trial judge pointed out that he
    would be allowed to challenge that evidence if and when it was led and
    patiently attempted to focus the appellant on the specific remedy he sought as
    a result of the alleged
Charter
breaches.

[10]

In
    his reasons for dismissing the
Charter
application, the trial judge
    framed the issue as follows:  [T]he preliminary issue, as I see it, is whether
    the allegations contained in the materials filed by Mr. Garrick, taken at their
    highest, would attract the sort of remedies that he is seeking.  It is obvious
    that if I were to conclude the allegations contained in Mr. Garricks materials
    would not attract the sort of remedies he seeks, that there would be no basis
    for me to conclude that an evidentiary foundation should be established to
    support these allegations.

[11]

The
    trial judge concluded that as the Crown had agreed not to lead evidence from
    the appellants computer  the appellants central concern - and as the other
    allegations relating to the alleged misconduct of the investigating officer
    postdated the time of his arrest, there was no basis shown for entering into
    what was bound to be a lengthy
voir dire
as to the police officers
    alleged misconduct.

[12]

On
    appeal the appellant argues that the trial judge erred in failing to conduct
    the
voir dire
the appellant requested.

[13]

First,
    it is argued that while the alleged police misconduct postdated the appellants
    arrest, there were certain items of evidence that emerged following the
    appellants arrest that conceivably might have been excluded under section
    24(2) had the
Charter
breaches been established.

[14]

Second,
    it is argued that the trial judge erred by failing to assist the unrepresented
    appellant by advising him of the possibility of a stay of proceedings as a
    remedy pursuant to section 24(1).

[15]

We
    are unable to accept those submissions.

[16]

We
    recognize that evidence may be excluded even if there is no direct causal
    connection with a
Charter
breach.  However, neither the appellant
    before the trial judge nor counsel before this court has been able to identify
    a single item of evidence that conceivably could have been excluded by reason
    of alleged police misconduct.

[17]

As
    for the remedy of a stay, the appellant was explicit in stating that he did not
    seek that remedy.  We accept that as an unrepresented accused, he was entitled
    to assistance from the trial judge and the trial Crown in formulating his
    argument.  However, it is our view that the prospect of a stay of the charges
    before the trial court on the basis of the allegations made by the appellant
    was remote at best.

[18]

In
    our view, the trial judge acted well within the scope of his discretion and
    duty to ensure that this trial proceeded in an orderly and efficient manner
    when he dismissed the
Charter

application without conducting a
voir
    dire
.  The trial judge carefully and patiently attempted to elicit from
    the appellant the basis for his complaint and the appellant failed to
    articulate a tenable legal basis for the relief he was seeking.  In these
    circumstances, the
Charter

application was properly dismissed
    on the grounds that the appellant had failed to meet the preliminary threshold
    contemplated by
R. v. Kutynec
.

[19]

Finally,
    with respect to this first ground of appeal, we note that at the appellants
    request, the Crown called the police officer in question, and the appellant was
    permitted to cross-examine him at some length as to his allegations of
    misconduct.  The trial judge found the officer to be entirely credible in his
    denials and accepted his evidence.  We recognize that had a
voir dire
been permitted, the appellant would have had the opportunity to testify as to
    his allegations.  However, given the trial judges assessment of the
    appellants overall credibility, we see no realistic prospect that the result
    would have been any different had a
voir dire
been held.  Accordingly
    even if the trial judge had erred in refusing to proceed with the
voir dire
,
    we would have dismissed this ground of appeal pursuant to the proviso, s.
    686(1)(b)(iii).

Issue 2. Trial Judges Treatment of the Evidence
    of Wilfred Garrick

[20]

The
    second ground of appeal is that the trial judge erred in his treatment of the
    evidence of Wilfred Garrick, the appellants father, who was called as a
    defence witness at trial.  The trial judge, after finding Wilfred Garrick to be
    an honest man, concluded that his evidence, particularly concerning the
    appellants financial circumstances and business dealings, was vague and
    unhelpful, that much of what he said was based on what he was told by the
    appellant, and accordingly that there was nothing in Wilfred Garricks evidence
    that raised a reasonable doubt.

[21]

There
    was no error in the trial judges treatment of the evidence of this witness.  In
    areas where the appellants evidence might have been corroborated by his father
    (for example, about his independent means through a trust fund set up by his
    grandfather or with respect to his investment activities), Wilfred Garricks
    evidence lacked detail (he had no information about the amount of the trust
    fund), was vague (he said he had seen a cheque for $4 million that his son
    brought into the country, but could not confirm the source of the monies or
    anything else about the funds) or was based on hearsay (all of the evidence
    about his sons investments and dealings with a third party investor came
    from the appellant).

[22]

The
    trial judge was not required in his reasons to address every aspect of the
    witness evidence.  The case against the appellant was strong and based on
    direct evidence from the complainants.  Unlike
R. v. Clouthier
,
[2012] O.J. No. 449 (C.A.),

this was not a case where the witness
    testimony raised a significant piece of exculpatory evidence that was required
    to be addressed specifically by the trial judge.

Issue 3. Sentence Appeal

[23]

With
    respect to the sentence, the appellant contends that there were three
    significant legal errors: (i) in concluding that the appellant was in a
    position of trust when he committed the offence, and treating this as an
    aggravating factor; (ii) in stating that large-scale frauds attract substantial
    custodial terms (even absent breach of trust); and (iii) in failing to apply
    the totality principle in relation to an earlier conviction for subsequent
    offences, in respect of which the appellant was sentenced to a 23 months
    conditional sentence.

[24]

We
    disagree.  While this was not a case of abuse of a position of trust based on
    authority, it was an essential feature of each offence that the appellant
    cultivated friendships with each victim.  The trial judge did not err in
    treating the exploitation of the relationships between the appellant and the
    complainants as an aggravating factor.

[25]

There
    was no error in the trial judges characterization of the case as a large-scale
    fraud, in light of the amount of money involved, the number of victims and the
    duration and sophistication of the schemes.  In such cases, general deterrence
    and denunciation are the primary sentencing considerations and there was no
    error in the trial judges conclusion that such objectives, in this case, would
    not be served by a conditional sentence.

[26]

Finally,
    we do not agree that the sentence offends the totality principle. It is
    apparent that the trial judge took into account the 23 month conditional
    sentence imposed earlier, and gave adequate reasons why a sentence of 12 months
    in custody was required in the circumstances of this case.

[27]

Accordingly,
    the appeal from conviction is dismissed, leave to appeal sentence is granted
    but the appeal from sentence is dismissed.

Released: October 31, 2014
(RJS)

Robert J. Sharpe J.A.

I agree K. van Rensburg J.A.

I agree, G. Pardu J.A.


